The statute requiring charges to be in writing means, and has always been held to mean the main charge in the submission of the case to the jury for a finding, not some mere side issue or incidental matter arising during the trial. Moreover, appellant in no way, either in the court below or this, excepted or complained that the court did not put in writing what he told the jury when he objected to the county attorney's speech, as follows: "When the objection was made to the argument used, the court promptly sustained the same and instructed the jury to disregard all of this argument and only consider testimony that had been admitted before them by the court, and not to consider the argument used in *Page 457 
the bill for any purpose." What he then and now complains of was that the court did not give a further charge. I think the further charge was clearly covered in what the court had already given. Heretofore this court has always held, in such incidental matters, or side issues, as the question of said argument was, it is incumbent on the accused to ask in writing his charge, and if he does not do so, no reversible error is shown. In no event did the argument of the county attorney after the instruction by the judge present reversible error.
The case should be affirmed, not reversed.